Citation Nr: 1302973	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  12-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1977 to July 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening service connection for tinnitus.


FINDINGS OF FACT

1. In an unappealed May 2009 rating decision, the RO denied service connection for tinnitus, finding that, while the Veteran had acoustic trauma in service, a nexus to service had not been established.  

2. The Veteran did not submit a notice of disagreement to the May 2009 rating decision within one year of issuance of the decision.

3. Evidence received since the May 2009 rating decision denying service connection for tinnitus relates to an unestablished fact necessary to substantiate a claim for service connection for tinnitus.  

4. The Veteran experienced acoustic trauma in service.

5. Symptoms of tinnitus were not chronic in service and have not been continuous since service separation.

6. The Veteran's current tinnitus is not etiologically related to exposure to noise in service.



CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied service connection for tinnitus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  Because the determination below constitutes a grant of the application to reopen service connection for tinnitus, there is no reason to discuss the impact of the VCAA on the particular issue of whether new and material evidence was received by VA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the claim for service connection for tinnitus, the Board will proceed to review compliance with the VCAA.  

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 
VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A January 2011 VCAA notice letter substantially satisfied most of the provisions of       38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the same notice, the RO provided the information about the provisions for the effective date of a claim and for the degree of disability assignable. 

The Board also finds that all necessary assistance has been provided to the Veteran. The evidence of record indicates that VA acquired the Veteran's VA, private, and service treatment records to assist the Veteran with his claim. 

The Veteran was provided a VA examination that addressed the claim for service connection for tinnitus in May 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in the report of the May 2009 examination are adequate, as the findings are predicated on a full reading of the medical records in the claims file.  The May 2009 report considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, private records, and the statements of the Veteran, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).
Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issues on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.

Reopening of Service Connection for Tinnitus

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 
Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis

In a May 2009 rating decision, the RO denied service connection for tinnitus because there was no showing of a nexus between the Veteran's current tinnitus and military service.  The Veteran was properly notified of the May 2009 rating decision, but did not enter a notice of disagreement within one year of notice of the May 2009 rating decision.  For this reason, the May 2009 rating decision denial of service connection for tinnitus became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103. 

The evidence of record at the time of the May 2009 rating decision included          (1) service treatment records, showing no complaints, treatment, or diagnosis of tinnitus while in service; (2) a report of medical examination dated September 1980 (no complaints of tinnitus noted); (3) an audiological assessment by D.S., dated October 1980, reflecting no complaints, treatment, or diagnosis of tinnitus; (4) a November 1980 audiological evaluation from Dr. B.B. reporting hearing acuity in mid-range of normal and no complaints or diagnosis of tinnitus; (5) the Veteran's claim for service connection for a right knee disability dated October 1984 (no complaints of tinnitus); (6) correspondence from Dr. J.S. dated August 1994, reporting no complaints, treatment, or diagnosis of tinnitus; (7) the Veteran's June 2002 and April 2006 statements (no tinnitus symptoms reported); (8) January 2009 claim for service connection for hearing loss and tinnitus (Veteran stated that his tinnitus is due to noise exposure while assigned to the transportation unit in service (diesel truck engines), and to noise exposure he suffered when a round exploded near his face, causing temporary deafness and tinnitus; (9) February 2009 statement where the Veteran claims that a grenade exploded near a foxhole he was in, causing a decrease in hearing and tinnitus; (10) a VA audiological examination dated May 2009 where the examiner concludes that the Veteran's tinnitus is less likely as not caused by in-service acoustic trauma; and (11) treatment reports from the Biloxi VA Healthcare System, including the Pensecola VA Outpatient Clinic, dated May 2009, showing no complaints, treatment, or diagnosis of tinnitus.

For evidence to be new and material, it would have some tendency to show that the Veteran's current tinnitus is related to service.  In support of the current application to reopen service connection for tinnitus, the new evidence of record associated with the record since the May 2009 rating decision includes: a November 2010 claim to reopen service connection for tinnitus, a notice of disagreement dated April 2011, and a July 2012 statement by the Veteran.

In the July 2012 statement, the Veteran wrote that a round went off near his head while in service causing temporary deafness, and asserted that the sound from driving and servicing diesel engines during service also contributed to his hearing problems.  The Board finds that this statement is not new as it is cumulative of the January 2009 statement in his claim for service connection for hearing loss and tinnitus wherein the Veteran stated that his tinnitus is due to noise exposure while assigned to the transportation unit in service (diesel truck engines), and is due to noise exposure he suffered when a round exploded near his face, causing temporary deafness and tinnitus.     

In the November 2010 claim to reopen service connection for tinnitus, the Veteran contends that he has had tinnitus symptoms since service, and he offered the explanation that he did not report symptoms of tinnitus at the separation examination because he did not recall ever being asked if he had tinnitus.  In his notice of disagreement dated April 2011, the Veteran again stated that he suffered tinnitus symptoms during service, and offered the excuse for not mentioning or claiming tinnitus that he was unaware that he could file for service connection due to this condition.  

After a review of all the evidence of record, lay and medical, and presuming the credibility of the Veteran's additional statements for the limited purpose of reopening a claim, the Board finds that the November 2010 and April 2011 statements are new and material as they relate to an unestablished fact necessary to substantiate a claim for service connection for tinnitus, specifically, they suggest chronicity of symptoms in service and continuity of tinnitus symptoms after service, including providing a reason for the failure to mention tinnitus after service or to claim service connection for tinnitus for years after service.  These newly submitted statements are an attempt by the Veteran to offer an explanation for why he did not report or complain of tinnitus symptoms prior to his January 2009 claim. Accordingly, the evidence is new and material, and the claim for service connection for tinnitus will be reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Service Connection for Tinnitus

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In rendering a (merits) decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Analysis of Service Connection for Tinnitus

The Veteran contends that he has tinnitus that is attributable to in-service acoustic trauma.  He contends that his symptoms of tinnitus have continued since service separation.  In his November 2010 claim to reopen service connection for tinnitus, the Veteran stated that he has had tinnitus symptoms since service, and he offered the explanation that he did not report symptoms of tinnitus at the separation examination because he did not recall ever being asked if he had tinnitus.  In his more recent notice of disagreement dated May 2011, the Veteran stated that he had been unaware that that he could file for service connection due to this condition.   

After a review of all the lay and medical evidence, the Board finds that the Veteran has a current disability of tinnitus.  See Veteran's statements dated January 2009 and February 2009.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to acoustic trauma in service.  According to his 
DD Form 214, the Veteran served as a motor transport operator in service.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS of motor transport operator have a "moderate" probability of exposure to hazardous noise.  Additionally, the Veteran stated that he drove and serviced diesel trucks and was also exposed to loud explosions from rounds and a grenade.  See statements dated January 2009, February 2009, and July 2012.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds that the Veteran's statements regarding exposure to acoustic trauma are credible as they are supported by the evidence of record and are consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Board next finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of tinnitus in service.  The service treatment records appear complete, and reflect that the Veteran sought treatment during service for other disorders, including hearing loss, a knee disorder (numerous visits), chest pain and left shoulder pain, epigastric incision scar pain and pain in area of hernia, back pain, ringworm of the thigh, cramps in legs, rash of the penis, upper respiratory infections, rash of the neck and face, skin irritation, sore throat and headaches (viral syndrome), and particles in the urine.  Had the Veteran been suffering from tinnitus symptoms during service, in light of the record of extensive visits for treatment, such complaints would have been reflected by complaints or histories in the service treatment records, or history at the time of the separation examination report, which specifically asked him for a history any abnormalities of the ears and hearing loss.  Such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience tinnitus at any time during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

Although the Veteran now, pursuant to a VA compensation claim, asserts that his tinnitus began in service, the more contemporaneous an service treatment records, which show specific reporting of multiple complaints, and include the July 1980 service separation examination, are negative for any contemporaneous complaints by the Veteran during service for treatment purposes, or evidence of abnormalities of the ears or hearing, including no diagnosis for tinnitus; therefore, the service record evidence, which does not show chronic tinnitus symptoms at any time during service, including at the time of discharge, are of more probative value than the Veteran's assertions for compensation now, decades after service, for compensation purposes.  The Veteran's in-service histories and complaints were made for treatment purposes, so have a high probative value.  Such lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  The Board finds that the lack of contemporaneous in-service complaints or treatment relating to tinnitus, and the denial of a history of chronic symptoms or findings of tinnitus at the time of the Veteran's separation, establish that the Veteran did not have tinnitus symptoms in service.

The Board next finds that the weight of the evidence demonstrates that tinnitus symptoms have not been continuous since service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention tinnitus symptoms at any time prior to his January 2009 claim.  For example, on July 16, 1980 (five days after service separation), the Veteran filed a service connection claim for a right knee condition and for "hearing."  The Veteran did not report tinnitus or tinnitus-like symptoms in the claim for service connection even for "hearing."  In October 1984, June 2002, and April 2006, the Veteran filed increased rating claims for his right knee disability; however, he did at any time not report symptoms of tinnitus or file a claim for service connection for tinnitus.  This is further evidence that suggests to the Board that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation on various occasions over the years, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain tinnitus in service and a lack of tinnitus symptomatology at the time he filed the claims.

Next, while only one additional factor for consideration, post-service treatment (medical) records do not reflect that the Veteran had continuous tinnitus symptoms.  A September 1980 VA examination, conducted only 2 months after discharge from service, was negative for any complaints or diagnosis of tinnitus.  In an October 1980 audiological assessment by Dr. D.S., conducted only three months after discharge from service, the Veteran did not report symptoms of tinnitus.  Similarly, in a November 1980 audiological evaluation report by Dr. B.B., the Veteran did not report tinnitus symptoms.  VA treatment records dated April 2002 to June 2006 are negative as to any complaints or diagnosis of tinnitus.  The Board finds that these histories given by the Veteran for treatment purposes are more probative than much later lay statements by the Veteran that were made for compensation purposes.  

The Board has also considered the Veteran's statement that he did not file a claim for tinnitus because he was unaware that tinnitus was a disability warranting service connection.  Although the Veteran's contention may offer some explanation as to why he did not file a claim prior to January 2009, it does not explain the lack of complaints or treatment for tinnitus to medical professionals for 29 years after discharge from service.  The Board finds the evidence of history presented by the Veteran to medical providers after service, which includes an absence of complaint of tinnitus, to be highly probative.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

Further, the Board finds that the Veteran's contention that he did not know that he could file for service connection due to tinnitus is inconsistent with and outweighed by the other evidence of record that includes the filing of other VA compensation claims, histories given at VA examinations, histories reflected in VA treatment records, and private treatment records; therefore, the more recent assertion for compensation purposes that he did not know that he could file for service connection due to tinnitus is not credible.  The September 1980 VA examination, October 1980 private audiological assessment, November 1980 audiological evaluation, and VA treatment records from April 2002 to June 2006 do not reveal any complaints, symptoms, findings, or diagnosis for tinnitus.  Moreover, as mentioned above, other claims for VA compensation were filed in July 1980, October 1984, June 2002, and April 2006, all of which were silent as to complaints or claims for tinnitus.  The Veteran has had the assistance of representation since June 2002, and has filed claims with their assistance, which further casts doubt on his assertion that he did not know that tinnitus was a disability for VA compensation purposes.  The Veteran's experience in filing numerous VA compensation claims, in addition to his having had representation since June 2002, weigh against the assertion in the current claim that he did not know that he could file for service connection for his tinnitus condition.

For these reasons, the Board finds that the Veteran's more recent statements of chronic tinnitus symptoms in service and continuous symptoms after service, made pursuant to the current claim for VA compensation, are outweighed by other, more contemporaneous lay and medical evidence, and as such, are not credible.  For these reasons, the Board finds that the Veteran's tinnitus symptoms were neither chronic in service nor continuous since service separation.

The Board further finds that the weight of the competent evidence demonstrates that the currently diagnosed tinnitus is not related to or caused by in-service acoustic trauma.  In the May 2009 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner accurately noted the history that included that the Veteran had occupational noise exposure during service as a motor transport operator, and did not wear hearing protection; that the Veteran had hearing loss in service but not tinnitus, as service treatment records and ENT examinations conducted shortly after service separation were all silent for complaints or diagnosis of tinnitus; that the Veteran experienced post-service noise exposure doing "road work" for 26 years; and that at a post-service VA examination in 1980 the Veteran denied tinnitus.  After a review of the record and the Veteran's history and complaints, the examiner opined that "tinnitus is less likely as not caused by or a result of in-service acoustic trauma."  The Board finds that the examination report and opinion are adequate for rating purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted an audiological examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record; therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed tinnitus and active duty service.  In his January 2009 claim for service connection for hearing loss and tinnitus, the Veteran stated that his tinnitus is due to noise exposure while assigned to the transportation unit in service, and to noise exposure he suffered when a round exploded near his face, causing temporary deafness and tinnitus.  In February 2009, the Veteran reported that a grenade exploded near a foxhole he was in, causing a decrease in hearing and tinnitus.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, tinnitus is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current tinnitus and the loud noise exposure during service, including no credible evidence of chronic symptoms of tinnitus in service, continuous symptoms of tinnitus after service, or medical evidence of a nexus between the in-service acoustic trauma and the currently diagnosed tinnitus.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See         38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

Service connection for tinnitus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


